 148DECISIONSOF NATIONALLABOR RELATIONS BOARDRidgewood Management Company,Inc.andHotel,Motel,Restuarant and Club Employees Union,LocalNo.750,affiliatedwithHotelandRestuarant Employees and Bartenders Interna-tionalUnion,AFL-CIO. Cases 23-CA-2727,23-CA-2808, and 23-RC-2947May 1, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn January 29, 1968, Trial Examiner George J.Bott issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, recommending that it cease and desisttherefrom and take certain affirmative action, andfinding that the Respondent had interfered with theelection of May 19, 1967, and recommending thatit be set aside, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certain un-fair labor practices alleged, without specificallyrecommendingdismissalofsuchallegations.Thereafter, the Rspondent filed exceptions to theTrial Examiner's Decision and a brief in support.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner except to the extentmodified.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respon-dent,RidgewoodManagement Company, Inc.,Beaumont, Texas, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed in so far as it alleges aviolation of Section 8(a)(3) as to Barber and viola-tions of Section 8(a)(1) not found by the Trial Ex-aminer.IT IS FURTHER ORDERED that the election in Case23-RC-2947 be, and it hereby is, set aside.[Direction of Election2 omitted from publica-tion. ]' In the absence of exceptions, we adoptpro formathe TrialExaminer'sfinding that the Respondent did not violate Section8(a)( I) by suggestingto some employees that their jobs might be in jeopardy if they did not at-tend antiunion meetings scheduled to be held after their shifts werecompleted, and by making it clear to employee Shafer that there would bea risk in nonattendance at the March 22 meeting, where theRespondentengaged in coercive interrogation unprotected by Section8(c), eventhough Shafer did not attend and was not actually disciplined for nonat-tendance2 In order to assure that all eligible vcters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with themExcelsiorUn-dern ear Inc ,156 NLRB 1236,N L R B v Wyman-GordonCo, 394 U S759 Accordingly, it is hereby directed that an election eligibility list, con-taining the names and addresses of all the eligible voters, must be filed bythe Employer with the Regional Director for Region 23 within 7 days afterthe date of issuance of the Notice of Second Election bythe RegionalDirector The Regional Director shall make the list available to all partiesto the election No extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstances Failure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE J. BOTT, Trial Examiner: Case23-CA-2727 is before me pursuant to charges andamended charges filed on June 1 and June 12,1967,1 against Ridgewood Management Company,Inc., herein called the Company or Respondent, byHotel,Motel,Restaurant and Club EmployeesUnion, Local No. 750, affiliated with Hotel andRestaurant Employees and Bartenders InternationalUnion, AFL-CIO, herein called the Union, and ona complaint issued by the General Counsel on Sep-tember 6, 1967, alleging violations of Section8(a)(1) of the National Labor Relations Act, asamended, herein called the Act. Case 23-CA-2808isbefore me on the basis of a charge filed by theUnion on August 14, 1967, and a complaint issuedon September 14, 1967, alleging violations of Sec-tion 8(a)(1) and (3) of the Act. Case 23-RC-2947began with a petition for certification filed by theUnion on March 27, 1967, upon which an electionwas conducted on May 19, 1967, pursuant to aStipulation for Certification Upon Consent Elec-tion. The Union lost the election 42 to 34, and, onMay 26, 1967, filed timely objections to the elec-tion.On September 15, 1967, the Regional'The first charge alleged violations of Section 8(a)( I) of the Act only,and the amended charge added a refusal-to-bargain allegation under Sec-tion 8(a)(5), but, as indicated, the General Counsel's complaint allegedviolations of Section 8(a)( 1) of the Act only171 NLRB No. 31 RIDGEWOOD MANAGEMENT COMPANYDirector of the Board issued an order consolidatingall casesfor hearing. A hearing was held before meinBeaumont,Texas, on November 16 and 17,1967. All parties were represented at the hearing,and, subsequent to the hearing, Respondent andGeneral Counsel filed briefs which I have con-sidered.Upon the entire record' in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a Texas corporation whichoperates a motor hotel in Beaumont,Texas, thefacility involved in this proceeding. During the 12months prior to the issuance of the complaint,Respondent received gross revenue in excess of$500,000 from its motor hotel operations. Duringthesame period,Respondent purchased andreceived goods valued in excess of $ 1,000 whichgoods were shipped directly to it from points out-side the State of Texas.Respondent admits, and I find,that it is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The Sufficiency of the ChargesTo Support theComplaintThecomplaintsin23-CA-2727and in23-CA-2808 allege various violations of Section8(a)(1) of theAct, suchas coercive interrogationof employees,compulsory antiunionmeetingsunder threat of discharge,discriminatory applica-tion of a no-solicitation rule, a threat to close thebusiness on account of the Union,and creating theimpression of surveillance of union activities. In itsanswers, Respondent attacked the sufficiency of thecharges to support these allegations,and at thehearingmoved to dismiss them.The char"es in23-CA-2727contain the allegation that "theabove-named Employer interfered with,restrainedand coerced its employees in the exercise of therights guaranteed in Section7 of the Act"in viola-tion of Section 8(a)(1) of the Act,and the chargein 23-CA-2808 contains a like allegation.Chargesof this nature have been held adequate to support acomplaint alleging specific acts violative of Section8(a)(1) of the Act.Idenied the motion to dismissat the hearing, andIherebyrenew my ruling.''Respondent'sunopposed motion to correct the transcript is herebygranted149B. Interrogation of EmployeesThe union activity at Respondent appears to havebegun in earnest in February 1967 and was con-tinuing in March.Clay M.Kinnaird,Respondent'spresident and general manager, returned from ashort vacation on March 12 and, on March 14, heheld a meeting of dining room employees. LanelleBarber, a waitress, testified that she learned of themeeting from a bulletin posted in her department,and attended along with the other waitresses. Therewere about 11 persons present, including Kinnaird,GeorgiaMartin, residentmanager, and BillieAdams, a hostess whose duties include supervisionof the dining room.According to Barber, Kinnaird told the groupthat he had heard that the Union was organizing theemployees and he wanted to find out about it. Firsthe asked the employees generally if any of themhad signed union cards or paid initiation fees, butwhen he got no responses, he canvassed each em-Z yee individually asking the same questions. Allemployees denied having signed a card or paidan initiation fee. In addition to asking whether em-ployees had signed cards, Kinnaird asked some ofthem if they would join the Union if they were so-licited. It appears from Barber's testimony that Kin-naird accompanied his questions with commentsunfavorable to unions. Also, according to Barber,Kinnaird told the employees that they would haveto remain in the room until he got to the "bottomof this."Waitress Viola Day joined the Union in Febru-ary, and she attended the March 14 meeting whichKinnaird called. She also said that Kinnaird askedeach person separately if she had signed a "petitionto join the Union" or knew of any union organizing.Uina Shafer testified that Kinnaird stated that hehad heard that a union petition had been circulatedand that the employees had been solicited by someperson to join and pay a fee. Shafer said Kinnaird,first addressing his inquiry to the whole gathering,asked if the employees had "talked to this man andhad signed any papers." Shafer said that "of course,we all said no.'Kinnaird made some critical com-ments about the Union and then asked each em-ployee individually if she had signed anything forthe Union or paid a $5 fee, but each employee de-nied having signed or paid anything. Shafer alsosaid Kinnaird stated that "he was going to get to thebottom of it and that no cne was going to leave theroom until he did find out what this was all about,and if there was a union to be formed or trying tobe formed."Waitress Billie Olsen corroborated the others inessentials.Kinnaird told the group that he hadheard that someone was circulating a union petitionand wanted to know if anyone had signed it. Olsensaid allemployees disavowed any union activity,'Texasindustries,Inc v NLRB ,336 F 2d 128, 132 (C A 5),N L R Bv RelianceSteel Products Company,322 F 2d 49, 53 (C A 5) 150DECISIONSOF NATIONALLABOR RELATIONS BOARDand Kinnaird then questioned them individually.Kinnaird asked Olsen if she would sign a union cardin the future, and she replied that she did not know.Kinnaird also made some derogatory remark to theeffect that those who belong to unions are "nothingbut poor white trash or scum."Kinnaird testified that he assembled the em-ployees because he noticed a changed atmosphereand a different attitude among employees when hereturned from his short vacation. Although he de-nied questioning employees about their union ac-tivities, I credit the employees, and find that he in-terrogated them as they described it. The em-ployees appeared to be giving straightforward ac-counts of the meeting without exaggeration. Kin-naird's version, on the other hand, was not as clear,direct, and positive as it ought to have been to war-rant discrediting the employees' versions. Kinnairdconceded, for example, that he could not recall hisopening remarks and was "more or less fishingaround" to find out what had happened during hisabsence. He admitted that he did ask the employeeswhether or not there was something "wrong" thatthey wanted to talk about and that, just before ad-journment, he asked each employee if she had"something to say before we adjourned." It is alsosignificantthatGeorgiaMartin, the residentmanager who was present at the meeting, had ab-solutely no recollection of what Kinnaird said, andBillieAdams, supervisor of waitresses who was alsothere, did not testify.Ifind that Kinnaird, motivated at the least by ru-mors of union activity at the motel which he wasadmittedly aware of, asked employees collectivelyand individually what they knew about union or-ganizing and whether they had been solicited forthe Union or paid an initiation fee; that he alsoquestioned Barber and Olsen about their future in-tentions with respect to signing union cards; that heforcefully insisted that the employees answer hisquestions, and accompanied his interrogation ofthem with antiunion statements.Respondent had no legitimate reason for inter-rogating employees about signing union cards,being approached by the Union, paying fees to theUnion, or especially regarding their intentionsrespecting the Union. Kinnaird's interrogation wasnot accompanied by assurances that there would beno reprisals, but, in fact, the very atmosphere, con-ditioned as it was by individual as well as generalinquiries, accompanied by statements that the em-ployees would be required to remain in the roomuntilRespondent "got to the bottom" of theproblem, was coercive. By such conduct, Respon-dent violated Section 8(a)(1) of the Act.''N.L.R.B. v. Cameo, Inc.,340 F.2d 803 (C.A.5);Bourne Co. v.N.L.R.B.,332 F.2d 47,48 (C.A. 2).'The meetings were clearly antiunion in tone, but there is no allegationin the Union's objections to conduct of election, in Case 23-RC-2947, thatRespondent made any statements at the meetings violative of Section8(a)( I) of the Act or which otherwise interfered with the election. How-C. Forcing Employees To AttendAntiunionMeetings Under Pain of DischargeThe complaint in 23-CA-2727 alleges thatRespondent required its employees to attend anti-union meetings and threatened them with dischargeif they did not attend. It was stipulated that therewere four generalmeetingsof employees called bythe Respondent on March 22, May 4, May 11, andMay 17, respectively, all before the Board election,and it is also clear that at these meetings Respon-dent tried to persuade the employees to reject theUnion.' Respondent denies, however, that anyonewas forced to participate in the meetings or wasthreatened with discharge if they did not attend.Employees were notified of meetings by a noticeposted on bulletin boards in the various depart-ments of the motel. The written notice was notproduced, and I find, in accord with employee Bar-ber's testimony, that the notice read that "all em-ployees must attend." I also find, in the light of Bartier's testimony which was corroborated by em-ployee Day, that there was a rollcall at the meetingsand the names of those in attendance wererecorded.Employee Uina Shafer was unable to attend theMarch 22 employee meeting, which was held afterher quitting time, because of a previous personalcommitment.She toldMartin,theresidentmanager, about her problem, but Martin told herthe meeting was important, that Kinnaird wantedthem present, and to see him about it. Shafer spokewith Kinnaird, who told her to make other arrange-ments to take care of her other engagement. Shaferprotested that it was impossible to make otherplans, and she said that Kinnaird asked her if shethought her job was important and suggested thatshe should remember that it was, or she would bewithout employment. Shafer did not attend the em-ployee meeting on March 22, or the last two, butshe conceded that she was not fired or disciplinedin any way.Before one of the employee meetings, Billie Ol-sen, then employed as a waitress, told Martin thatshe could not attend, but, according to her, Martinanswered that she "had to go or else." She alsotestified that she heard Martin tell Willie Mae Wil-son,who had just complained that she had ababysitter problem and couldn't remain for themeeting, that "you will attend this meeting or youwon't have a job tomorrow."'Martin said she did not recall telling Olsen thatshemust attend the employee meetings, but shemaintained that she did not threaten her withdischarge if she did not. Kinnaird testified that heever, there isan allegation in the complaintin Case 23-CA-2808 that Kin-naird told employees at the May17 meeting that he would shut down thebusiness if a majorityof them designated the Union.This allegation isdiscussed in greaterdetail in sectionIII,E, infra,and foundto have nomerit.6Wilson did not testify. RIDGEWOODMANAGEMENT COMPANY151tried to impress upon employees the importance ofthemeetings at which he and other companyrepresentatives gave Respondent's position regard-ing the Union's efforts to organize the employees,but he said that he did not insist that employees at-tend under penalty of discharge. He pointed outthat there was substantially less than full attendanceat the meetings, but no one was reprimanded ordisciplined for not attending. He specifically deniedthat he told employee Shafer that if she failed toappear at one of the employee meetings she wouldnot have a job.Although thereis noevidence that any employeewas disciplined in any way for failure to attend themeetings held by Respondent before the election,and although a number of employees testified thatno one threatened them with discharge if they didnot attend, I find that Respondent conveyed to em-ployees the thought that attendance was compulso-ry and implied at least that employees might reapmanagement'sdispleasure if they ignored themeetings. It is likely that Martin and Kinnaird didnot use the word discharge in their conversationswith Olsen and Shafer, but I have no reason todoubt the testimony of the employees that these of-ficials forcefully suggested that their jobs might bein jeopardy if they did not appear. I find that Mar-tin told Olsen to attend "or else," and that Kinnairdemphasized to Shafer the possibility of unemploy-ment in the event of nonattendance at manage-ment's employee meetings. Regardless of whatspecific words were used, Respondent made it clearto employees that there was a risk in nonat-tendance.It has long been held that compelling employeesduring working hours to attend meetings and listento antiunion speeches is not a violation of the Act ifthe speeches are otherwise protected by Section8(c) of the Act. InBabcock & Wilcox Co.7theBoard held that even if the respondent had com-pelled its employees to listen to noncoercive anti-union speeches during working hours this did notviolate the Act. It would appear that an element ofcompulsion is present in all "captive audience"speeches, and the fact that employees have nochoice but to listen does not of itself make remarksotherwise protected by Section 8(c) of the Act il-legal. I find, at least, in the circumstances of thiscase, including the facts that many employees didnot attend the speeches, that there were no repri-mands issued or discipline imposed for nonat-tendance, even in regard to those who testified thatRespondent insisted that they attend, and that otheremployee witnesses did not understand that therewould be any penalty for nonattendance, thatRespondent did not violate Section 8(a)(1) of theAct by suggesting to some employees that nonat-tendance might put their jobs in jeopardy.'D. Respondent's No-Solicitation RuleOn April 25, 1967, Respondent posted a rulewhich read:All Employees Take Notice:No Employee of Ridgewood Motor Hotel isPermitted To Solicit Union MembershipDuring Working Hours On The PremisesOf Ridgewood Motor HotelBefore April 25, Respondent had no rule againstsolicitation of any kind. Kinnaird explained the ini-tiation of the rule on the grounds that he had ob-served groups of employees talking at work, and,although he did not know what they were talkingabout, he assumed it was about the Union. He saiditwas his regular practice to tour all departments,and that customers were being neglected by thestaff in all departments of the motel. He said healsonoticed "a little friction" among the em-ployees, since some were for the Union and somewere against it, and this was an additional reasonfor posting the rule. After its introduction, the rulewas enforced, he said, but there were no employeeviolations. The rule was taken down from the bul-letin boards on May 19, 1967, the day of the Boardelection.Although Respondent's rule against solicitationwas aimed only at solicitation for the Union, therecord shows that solicitations for other purposeswere frequently and openly permitted. Even in thepublic areas of the motel there were, for example,candy sales, cake sales, solicitation of contributionsfor gifts for departing employees and flowers forthe departed, church donations, and football pools,as well as Christmas gifts for supervisors. In addi-tion, outside salesmen are permitted to visit and at-tempt to sell employees, such as waitresses or otherdining room help, various commercial articles dur-ing working hours.'7 77 NLRB 577; see also LivingstonShirt Corporation,107 NLRB 400,Peerless Plywood Company,107 NLRB 427. InRobbinsPackingCorp,115NLRB 1429, the Board, in finding a supervisor's talk to employees duringthe 24-hour period prior to an election to be improper,noted that the su-pervisor did not indicate to the employees that their attendance was volun-tary, the implication clearly being that there is no requirement that at-tendance be voluntary if the speeches do not violate the 24-hour rule inPeerless Plywood8 For similar reasons I find nothing improper under the cases in thecalling of the roll of employees at the meetings If attendance may be com-pelled, nonattendance may be noted Also, contrary to General Counsel'scontention, there was nothing improper in the way Respondent handled thequestion of payment for attendance Kinnaird credibly testified that he in-structed the bookkeeper to pay all employees who did not clock out, andthere is no evidence of any weight that any employee was forced to attendon his own, unpaid time.Undenied and credited testimony of employees Barber, Day, and Ol-sen 152DECISIONSOF NATIONALInWaltonManufacturing Company,126 NLRB697, the Board held that rules prohibiting unionsolicitation by employees during working hours arepresumptively valid as to their promulgation andenforcement but that these presumptions may beovercome by evidence establishing a "discriminato-ry purpose" in the adoption of the rule, or byevidence establishing an "unfair" application of therule. Respondent's rule is presumptively valid on itsface, for it prohibits union activity during workinghours only. For a number of reasons, however, Ifind that the presumption of validity has beenrebutted, and that the rule was discriminatory in in-tent and unfairly applied. The rule, in my opinion,was designed to stifle the Union's campaign to or-ganize the employees and was not necessary tomaintain efficiency, order, or discipline. As such,the rule was unlawful.In the first place, I do not credit Kinnaird'stestimony that he invoked the rule because em-ployeeswere gathering in "little bunches" andcustomers were being neglected in the "diningroom, kitchen and housekeeping" departments.Previously, I have refused to accept Kinnaird's ac-count of why he interrogated the waitresses onMarch 14, and credited the employees instead, andIfind the same defects in his testimony on this is-sue. Kinnaird was very general and somewhat vagueand, as in the interrogation phase of the case, hewas uncorroborated byMartin,theresidentmanager, whom I considered to be a particularlycrediblewitness, and who, as resident manager,would have been in a position to know somethingabout employee derelictions and customer com-plaints. In addition, on this point, General Coun-sel'switnesses testified without contradiction thatthey were not reprimanded in any way for failure toperform their duties properly prior to the institutionof the no-solicitation rule.The timing of the rule is also significant. It wasimposed suddenly and during the commencementof the Union's campaign, and it was annulled assoon as the Union lost the Board election.Moreover, the rule was aimed only at the em-ployees' union activities, and the record is clearthat Respondent openly and freely permitted othersolicitations by employees and outside salesmen ofemployees during working hours. Finally, duringthe last few weeks before the election, Respondentengaged in a campaign for employee supportagainst the Union during working hours. ResidentManager Martin, accompanied by Shawd, a laborrelationsconsultant, interviewed employees inpublic areas of the motel, during the employees'working hours, in order to persuade them that a'0The Win. H. Block Company,150 NLRB 341. In this case the Boardalso disposed of the contention, which Respondentalso makes in this case,that before such a rule may be found to be violative of the Act it must befound that the union demanded an exception be made to it, and that en-forcement of the rule diminished the ability of the union to reach the em-LABOR RELATIONS BOARDunion was not necessary at Respondent. I find andconclude, on the basis of these factors, thatRespondent violated Section 8(a)(1) of the Act bypromulgating and, enforcing the no-solicitationrule.'"E.The Alleged Unfair Labor Practices in Case23-CA-2808The complaint alleged that Kinnaird threatenedto shut down the Respondent's business if a majori-ty of the employees designated the Union as theircollective-bargainingrepresentativeintheforthcomingelection.LanelleBarber,whosetestimony I have previously credited in connectionwith theissueof Kinnaird's interrogation of thewaitresseson March 14, testified that during theMay 17general meetingof all employees called byKinnaird just before the election Kinnaird statedthat "he had lost money the first five years that hewas there, and now that the place was beginning tomakemoney that he wasn't going to stand by andsee somebody else come in and tell him how to runit,and before he did that he would close the frontdoors."No other employee testified that Kinnaird madethe remark attributed to him by Barber, and Kin-naird denied it. Martin testified that Kinnaird toldBarber on August 14, as described in more detailbelow, that he would not permit her to run his busi-ness,but said he made no threats about closingdown the business. She was also present at the May17 meeting and could recall no threats of any kindby Kinnaird. Employee Jimmy Smith testified thathe attended the employee meetings before the elec-tion,and he denied that Kinnaird stated that thehotel would be closed if the Union were voted in bythe employees.Icredit the testimony of Kinnaird, Martin, andSmith in this instance, and I find that GeneralCounsel has not established by a preponderance ofthe evidence that Kinnaird threatened to close thebusinessif the employees chose the Union, as al-leged in the complaint.The complaint in this case also alleged that "Onor about August 12, 1967, Clay M. Kinnaird toldemployees that he had knowledge of their Unionactivities, thereby creating the impression of sur-veillance," and any evidence to support this allega-tionmust be found in the testimony of LanelleBarber.Barber testified that on August 12 Kinnairdsummonedher to his office where the followingconversation took place. According to her, Kin-naird opened the discussion by stating, "Lanelle, Iknow that you'reunion,and that there have beenployees. The Board held that suchconsiderations are irrelevant where thevalidity ofthe rule itself is in question.See also,General Aniline & FilmCorporation,145 NLRB 1215;United AircraftCorporation,Pratt & WhitneyAircraftDivision, 139 NLRB 39, enfd. 324 F.2d 128 (C.A. 2). RIDGEWOODMANAGEMENT COMPANYunion meetings... and I know that you think thatthereisgoing to be a union coming in,but Goddamit, thereIsn't." Barberasked Kinnaird what hiscommentshad to do with her being called to his of-fice, and he replied that he knew that she was "try-ing to get hishelp out and get" union help in themotel,which she denied.At this point,according to Barber,Kinnaird saidthat there were a number of matters he wanted todiscuss.Apparently Barber interruptedKinnaird totell him that she had heard that he hadstated thathe didn't want Barber's husband,a nonemployee, inthe restaurant. She said Kinnaird denied havingmade such a complaint, but added that, sinceBarber had raised theissue,he wanted her to knowthat he did not want Mr. Barber present in therestaurant.The conversation turned next to problems withrespect to the restaurant service counter. At thetimethere were a number of waitresses,includingBarber, who were in charge of groups of tables, anda counter girl permanentlyassignedto the counter.Barber said that Kinnaird complained that thewaitresses had been loafing in a booth while thecounter girl was overworked, and that he intendedto stop this practice. Barber asked Kinnaird why hewas singlingher out, and he replied that if he hadknown that another waitress was on duty he wouldhave had her in the office too. Kinnaird commentedthat the waitresses did not realize how much extrawork the counter involved, and Barber replied thatshe had worked at the counter in the past. At thispoint, according to her, Kinnaird responded, "O.K.,startingMonday morning you are on it again." OnMonday, August 14, Barber began working at thecounter, and, thereafter, she and the other diningroom waitresses were each required to perform aweek's work at the counter on a rotating basis. Thecomplaint in this casealso allegesthat Barber's andthe others'assignmentsto the counter on a rotatingbasis were a reprisalagainstBarber because of herunion activities in violation of Section 8(a)(1) and(3) of the Act in her case, and a violation of Sec-tion 8(a)(1) with respect to the other waitresses.Kinnaird explained his conversation with Barberand the institution of the rotation system as follows:The waitress who works the restaurant counter hasduties in addition to those of the other waitresses,such as preparing coffee and orange juice, and thecounter is generally busier than the rest of the roombecause the customers want fast service. Counterwaitresses had complained about their workingconditions to Kinnaird in the past, noting that,although they had notimeto take a coffeebreak,thedining roomwaitresseshad time to loaftogetherin anempty booth. Kinnaird said that,because of these conditions and other relatedgrievances, he had difficulty finding someone towork the counter, and the last counter girl had just153quit. He discussed the problem with Martin and de-cided to talk with Barber about it. When Barber ar-rived he mentioned some of the problems with thecounter and told her that he wanted her to help ser-vice it on a rotating basis. Barber suggested anotherperson be hired in the place of the counter waitresswho had quit, but Kinnaird decided against it. Hesaid that, after he told Barber that she would startwork at the counter, Barber asked him if he wantedher to quit. He said he told her that he did not, andBarber accepted the assignment. The system ofrotation on a weekly basis is still in effect and theemployees are pleased with it, he said. Some of thedining room tables have been added to the counter,thereby giving the counter girl a better income.Kinnaird stated that none of the employees havesuffered financially because of the new system.Kinnaird denied that he had used profanity inreference to Barber's union activities, as she hadtestified.He explained that during the conversationBarber's husband's name was mentioned, and hetold Barber to keep her husband away from therestaurant, using profanity in that connection. Healso denied that he threatened Barber in any way ortold her that she was trying to get rid of the presentemployees in order to replace them with unionhelp.He did not deny, however, that he had toldBarber that he knew she was a member of theUnion and that there had been union meetingsheld.Martin was present when Kinnaird spoke withBarber, and she corroborated him in all essentialsin respect to what was said and the reason for thechange in operations.Mrs. Petrie, the counterwaitress, had just quit her employment, and she hadcomplained about what appeared to be unfairworking conditions in the dining room. Petrie andother waitresses had also complained about the in-terfering and officious attitude of Mrs. Barber'shusband,who, although not an employee ofRespondent, came to work with Mrs. Barber anddid some chores in the dining room area. Kinnairddecided that all waitresses would take a turn at thecounter in the future, and he told Barber that shewould start on Monday. Martin was not sure thatKinnaird explained to Barber at that time that theassignmentwould be rotated, but that is the waythe system operates, and employees have com-mented favorably on it to her. Martin said Kin-activities in the dining room, and Kinnaird toldMrs. Barber that he did not intend to let her run hisbusiness.In the context of Kinnaird's reference to Barber'sunion activities, his sudden assignment of her aloneto less attractive and remunerative work wouldmake outa prima faciecase of discrimination." Butwhether or not Kinnaird told Barber on Saturday,August 12, that on Monday, August 14, she would" The work was admittedly more difficult,and Mrs.Barber testified thatshe made less money at it. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDbegin the rotation system, I find on the basis of Kin-naird'sandMartin'stestimony,that such wasmanagement's intention,and that the plan was ac-tually installed and Barber made aware of it, as sheadmitted, no later than Monday morning. I also findthatthesystem isworking successfullyfrommanagement'spoint of view, that there is noevidence of employee dissatisfaction with it, andthat no employee has suffered financially as a resultof it. In addition, I find, as testified to by Kinnairdand corroborated by Martin, that Kinnaird wasreferring to Mr. Barber when he used profanity andnot to the Union. Although these findings still leaveKinnaird's reference to Barber's union activities asa prelude to his assignmentof her tonew duties, Ifind his remarks insufficient to overcome Respon-dent's logical explanation of its institution of a newmethod for servicing its dining room.On the basisof the entire record, therefore, I find that GeneralCounsel has not established by a preponderance ofthe evidence that Barber's new assignment and thechange in duties of the other waitresses was inviolation of Section 8(a)(1) and (3) of the Act.Kinnaird's conversation with Barber on August12, 1967, occurred almost 3 months after theBoard election at which Barber had acted as aunion observer. In addition to her ordinary unionactivities,Barber had at one time been nominatedto run for office in the Union,and all these factswere well known.In the circumstances,Icannotsee how Kinnaird's statement to Barber that heknew she was"union,and that there have beenunion meetings,"uttered to her in private, couldhave createdthe impressionthatKinnairdwaskeeping her activities or those of others under sur-veillance. I find thatthis allegation of the complainthas not been established by a preponderance of theevidence and that Respondent did not violate Sec-tion 8(a)(1) by Kinnaird's statements to Barber.12F.Findings and Conclusions With Respect to theObjections to the ElectionThe Regional Director ordered a hearing on theUnion'sobjectiontotheelection,inCase23-RC-2947, and consolidated the matter with thecomplaint cases for hearing. One of the Union's ob-jections is based upon Respondent's institution ofthe no-solicitation rule prior to the election. I havepreviously found that Respondent violated Section8(a)(1) of the Act by maintaining and enforcing arule against solicitation of union membership. Theexistence and enforcement of such a rule wasdesigned to and necessarily does hamper legitimateorganizational activity of employees and infringesupon the laboratory conditions which the Boardseeks to establish during an election.I shall there-fore recommend that the election be set aside onthat basis alone.13The Unionalso objected to the meetings of em-ployees which Respondent held prior to the elec-tion on the grounds that employees were requiredto attend under threatofdischargeand becauseemployees had to attend on their own time. Thecomplaint also charged this conduct as being viola-tive ofthe Act,but I have previously found thatthere was no violation in the circumstances of thiscase. I find it unnecessary to decide whether thisconduct,taken in connection with Respondent's il-legalno-solicitation rule, is another reason forsetting the election aside.14The Union's objection(c) alleges that "Manage-ment throughout the last weeks badgered em-ployees singularly while on the job." This objectionmay not have been adequately developed at thehearing or it may refer to the fact that afterRespondent posted the no-solicitation rule it alsorequired waitresses,contrary to past practice, toremain on their stations,not to gather in groups forcoffeebreaks in the dining room, but to eat alone.This conductmay very wellhave been another indi-cation that Respondent'sno-solicitation rule wasdiscriminatorily motivated because Respondent wasattempting to prevent union conversation amongthewaitresses,but, in my opinion,itdoes notamount to"badger(ing) employees singularly" soas to justify a separate or additional ground forsetting aside the election.15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's operations described in section I,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V.THE REMEDYHaving found, as set forth above, that Respon-dent has engaged in certain unfair labor practices,itwill be recommended that it cease and desisttherefrom and from like or related conduct andtake certain affirmative action, set forth below,designed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of factand upon the entire record in the case,Imake thefollowing:12Ore-Ida Potato Products,Inc , 123 NLRB 1037."Edmont,Inc., 139 NLRB 1528,Mallory Capacitor Company,167NLRB 647." See LivingstonShirt Corporation,107 NLRB 400;Peerless PlywoodCompany,107 NLRB427; Montgomery Ward &Co., Inc., 145 NLRB 846,enfd 339 F.2d 889 (C.A. 6)."Two of the Union's objections, namely, (e) and (f), were withdrawnprior tothe hearing. RIDGEWOOD MANAGEMENT COMPANY155CONCLUSIONS OF LAW1.The Respondent Company is engaged in com-merce within the meaning of Section2(6) and (7)of the Act.2. The Unionisa labor organizationwithin themeaningof Section 2(5) of the Act.3. By the conduct set forth in section III whichhas been found to constitute unfair labor practices,Respondent interferedwith,restrained,andcoerced its employees in the exercise of rightsguaranteed to them by Section7 of the Act, andthereby engaged in,and is engaging in, unfair laborpractices within the meaning of Section8(a)(1) ofthe Act.RECOMMENDED ORDERIT IS FURTHER RECOMMENDED that the electionheld on May 19, 1967, in Case 23-RC-2947, be setaside, and that said case be remanded to the Re-gional Director for Region 23 of the Board to con-duct a new election at such time as he deems thecircumstances permit the free choice of a bargain-ing representative.18 In the event that this RecommendedOrder is adoptedby the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforcedby a decreeof a United StatesCourt of Appeals,the words"a Decree 01 the United StatesCourt of Ap-peals Enforcing an Order"shall be substitutedfor the words "a Decisionand Order"17 In the event that this RecommendedOrderis adoptedby the Board,this provision shall be modified to read: "Notifythe Regional Director forRegion 23, in writing,within 10 days from the date of thisOrder, what stepsRespondent has takento complyherewith "Upon the basis of the above findings of fact andconclusions of law, and upon the entire record inthe case,it is recommended that:Respondent Ridgewood Management Company,Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Coercivelyinterrogatingits employees con-cerning their membership in or activities on behalfof the Union.(b) Posting,maintaining,or enforcing any rulesagainst union solicitation which are designed solelyto impede the union organization of its employees.(c) In any like or related manner, interferingwith,restraining,or coercing its employees in theexercise of their rights to self-organization, to form,join, or assist any labor organization, to bargain col-lectivelythrough representatives of their ownchoosing, to engage in concerted activities for thepurpose of collective bargaining or other mutualaid or protection,or to refrain from any and allsuch activities.2.Take the following affirmative action neces-sary to effectuate the policies of the Act:(a)Rescind the April 25, 1967, no-solicitationrule.(b) Post at its Beaumont, Texas, motor hotel in-volved herein, copies of the attached notice marked"Appendix."" Copies of said notice, on forms pro-vided bythe RegionalDirector for Region 23, afterbeing duly signed by Respondent or its representa-tives, shall be posted by Respondent immediatelyupon receipt thereof,and be maintainedby it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify said Regional Director,inwriting,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT coercively interrogate our em-ployees concerning their union membership,activities, or desires.WE HAVE rescinded the rule against solicita-tion for unions which we posted on April 25,1967.WE WILL NOT publish or maintain in effectany rule limiting solicitation on behalf of anyunion in order to impede the organization ofour employees.WE WILL NOT in any other like or relatedmanner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, or assist Hotel,Motel, Restaurant and Club Employees Union,LocalNo. 750, affiliatedwithHotel andRestaurant Employees and Bartenders Interna-tional Union, AFL-CIO, or any other labor or-ganization, to bargain collectively throughrepresentatives of their own choosing, and toengage in other concerted activities for thepurpose of collective bargaining or other mu-tual aid or protection, or to refrain from any orall such activities.RIDGEWOODMANAGEMENT COMPANY,INC.(Employer)DatedBy(Representative) (Title) 156DECISIONSOF NATIONALLABOR RELATIONS BOARDThisnotice must remainposted for 60 consecu-communicatedirectlywith the Board'sRegionaltive days from the date ofposting and mustnot beOffice, - 6617 Federal OfficeBuilding,515 Ruskaltered, defaced, or covered by any othermaterial.Avenue,Houston,Texas77002,TelephoneIf employees have anyquestion concerningthis228-0611.notice or compliancewith itsprovisions, they may